        Case 1:18-cv-04921-PGG-KHP Document 71
                                            68 Filed 10/26/18 Page 1 of 1




        154 (im)A).Sutmiluiwoof AKdiip                                                                                                        10/26/2018
                                         United States District Court
                         Southern                             District of                                      NewYoric

            Sparrow Fund Management, LP                                    CONSENT ORDER GRANTING
                                             Plaintin'(s),                 SUBSTITUTION OF ATTORNEY
                         V.
               MiMedx Group, Inc., et al.                                  CASENUMUERi                1B-CV-04921
                                          Defendant (s),

           Notice is hereby given that, subject to approval by the court.           Parker H.Tete" Petit                                  substitutes
                                                                                                      (Pirty(i)NtnM)

 William D. Welnreb, Esq.                                                  , State Dar No.      567826                     as counsel of record in
                           (Nime ofNew Attorney)
 place of       David M, Pemlnl, Esq, and John Charles Matthews, Esq.__________
                                                        (Nunie of Allom^ («) Wilhdnwing ApjieeniKe)


 Contact infonnation for new counsel is as follows:
         Finn Name:            Quinn Emanuel Urquhart & Sullivan
           Address:                  111 Huntington Avenue, Suite 520, Boston, MA 02219

          Telephone:                (617)712-7100                                   Facsimile
          E-Mail (Optional):

                                                                                                PaRV^gg. H. ''Pc-rx:’- I^IT
I consent to the above substitution.
Date:                                                                                                          -a-fycim
                                                                                                          [Sjcnaliirc ofrirty (i))
                                                                                \
I consent to being substituted.
Date;        _____________
                                                                                                               ofFormerAQom          I)



1 consent to the above substitution.
Da..:
                                                                                                       (Signiturt ofNew Attomey)


The substitution of attomey is hereby approved and so ORDERED.


Date:          10/26/2018
                                                                                                                  Judge

(Note: A separate consent onler of substitution must be filed by each new attorney wishing to enter an appearance.)




                                                                                                       Scanned with CamScanner
